Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the claims received on 2/24/2021.

Examiner's Recommendations
The following are suggestions for applicants to overcome rejections; however, an additional search would be required in order to determine allowability:
49. (Amended) A method performed by a wireless device in a wireless network, the method comprising: 
sending, by a network node, a request for sensor capabilities to a wireless device, the sensor capabilities comprising a sensor accuracy and a sensor sampling rate;
selecting, by the network node, based on the sensor capabilities, a mobility criterion for the wireless device, the criterion comprising a threshold;
sending, by the network node, a request for the wireless device to provide, upon the selected mobility criterion being fulfilled, a positioning-related report;
comparing, by the wireless device, against the threshold, a movement of the wireless device;
determining, by the wireless device, based on the comparison, whether the mobility criterion has been fulfilled; and


providing, by the wireless device, the positioning-related report to the network node upon the mobility criterion being fulfilled.
57. (Amended) A wireless device arranged to supporting positioning of the wireless device in a wireless network, wherein the wireless device comprises processing circuitry configured to: 
send, by a network node, a request for sensor capabilities to a wireless device, the sensor capabilities comprising a sensor accuracy and a sensor sampling rate;
select, by the network node, based on the sensor capabilities, a mobility criterion for the wireless device, the criterion comprising a threshold;
send, by the network node, a request for the wireless device to provide, upon the selected mobility criterion being fulfilled, a positioning-related report;
compare, by the wireless device, against the threshold, a movement of the wireless device;
determine, by the wireless device, based on the comparison, whether the mobility criterion has been fulfilled; and


provide, by the wireless device, the positioning-related report to the network node upon the mobility criterion being fulfilled.
Claim Interpretation
The claims are interpreted as follows: 
49. A method performed by a wireless device in a wireless network, the method comprising: 
obtaining a mobility criterion (met by any criterion; a threshold can be a criterion, as explained in par 55 of the specification) which determines (the claim does not positively recite a step to determine; therefore, claimed "which determines whether to provide..." is a statement of intended use, which does not have patentable weight as explained by MPEP 2111.04, and below) whether to provide a positioning-related report to a network node;
monitoring sensor measurements to evaluate (the claim does not positively recite a step to evaluate; therefore, claimed "to evaluate the mobility criterion" is a statement of intended use, which does not have patentable weight as explained by MPEP 2111.04, and below) the mobility criterion (if it had patentable weight, claimed "evaluate" would be met by any type of assessment or judgement related to the criterion); and 
providing (this "providing" step is a conditional limitation which does not have patentable weight in a method claim, as explained below) the positioning-related report to the network node when (claimed "when" indicates that this providing step is a conditional step, which does not necessarily take place in the method) the mobility criterion is fulfilled.
Contingent Limitations (MPEP 2111.04)

"Adapted to," "Adapted for," "Wherein," "Whereby" clauses (MPEP 2111.04)
Regarding claimed "to evaluate the mobility criterion", and "which determines whether to provide..." in method claim 49, and likewise dependent claims 50-56, 65, these are "wherein" clauses which do not have patentable weight as explained by MPEP 2111.04: “however, the court noted (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a ‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’ Id.”
Nonfunctional descriptive material (MPEP 2111.05)
Regarding claimed "to evaluate the mobility criterion", and "which determines whether to provide..." in claim 57, and likewise dependent claims 58, 61-64, these limitations do not have patentable weight as explained by MPEP 2111.05 "Functional and Nonfunctional Descriptive Material": “To be given patentable weight, the printed matter do not contain process steps; therefore, there is no functional relationship between the printed matter and the claimed product.

Response to Arguments
Applicants’ arguments with regards to claims and rejection analysis have been fully considered, but they are not persuasive.

Argument 1: Applicants argue that in rejecting Claim 49, the Office Actions states that the recitation "obtaining a mobility criterion which determines whether to provide a positioning-related report to a network node" is taught in Para. [0064] of Lau. Applicant submits that Lau in general appears to describe a position monitoring apparatus for use in motor vehicle or vessel navigation, which utilizes GPS receivers for acquisition of position information while consuming less power. In Para. [0064 ], Lau describes a position monitoring apparatus that receives a threshold level based on battery level indication and determines whether to provide position information. The threshold level will vary according to the battery level indication. In sharp contrast, Claim 49 recites a wireless 

Examiner’s response to Argument 1: The Examiner respectfully disagrees with Applicants’ argument, because in response to applicant’s argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “a wireless device that obtains a mobility criteria and determines whether to provide a positioning related report to the network node”) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, claimed "which determines whether to provide..." is a statement of intended use, which does not have patentable weight as explained by MPEP 2111.04, and in the claim interpretation section of the instant office action; even if this statement of intended use were positively recited and had patentable weight, the claim does not rule out a reference which has a battery level indication. Lau does teach, as claimed (Lau Fig. 3 and 6):

    PNG
    media_image1.png
    172
    359
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    710
    469
    media_image2.png
    Greyscale

obtaining a mobility criterion (Lau par 64 in reference to Fig. 6: a threshold level is obtained 606 based on the battery level indication; the threshold level to be utilized is variable depending upon the battery level indication; claimed "mobility criterion" equates to the obtained threshold level, which is also described in Lau Fig. 3 and par 48) which determines whether to (Lau par 48 in reference to decision box 306 in Fig. 3: "decision 306 determines whether to...", as claimed; likewise Fig. 6 decision box 608) provide a positioning-related information to a network node (claimed "positioning-related" information equates to Lau's transmitted current location in Lau Fig. 3 and par 48: decision 306 determines whether the motion is greater than a threshold amount; in case the motion is greater than the threshold amount, the answer to decision 306 is YES, and the flowchart leads to step 316, described in par 48: the current location is transmitted 316 to location monitoring server 108, and then transmitted to the remote requestor; Fig. 6 meets unclaimed feature "whether not to provide", or "whether to provide or not" in Fig. 6 step 608, answer = NO, which is explained in Lau par 66: when the motion indication does not exceed the threshold level, a delayed period is obtained 614; during the delay period the circuitry is placed in a low power state, and the flowchart leads back to step 602 at the beginning of Fig. 6).

Argument 2: Applicants argue that Applicant respectfully submits that TS36.355 discloses triggered reporting information element on page 39 and sends report of location information when there is a change in primary cell. Therefore, Applicant submits that TS36.355 sends report when a primary cell is changed. However, TS36.355 fails to disclose obtaining a "mobility criterion which determines whether to provide a positioning-related report to a network node."
Examiner’s response to Argument 2: The Examiner respectfully disagrees with Applicants’ argument, because in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, claimed "which determines whether to provide..." is a statement of intended (please refer to TS36.355 Figure 4.1.1-1 on page 13 and Figure 5.3.1-1 on page 21):

    PNG
    media_image3.png
    653
    803
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    407
    843
    media_image4.png
    Greyscale

obtaining a mobility criterion (TS36.355 page 39 to 41 describe fields contained in a RequestLocationInformation message, including a "triggeredReporting" information element on page 39; if "cellChange" is set to TRUE, the target device provides requested location information each time the primary cell has changed – which meets an obtained mobility criterion, as claimed) which determines whether to provide a positioning-related report to a network node (TS36.355 "triggeredReporting" information element on page 39: this IE indicates that triggered location reporting is requested, which meets claimed  positioning-related report).

Argument 3: Applicants argue that Accordingly, Applicant submits that a person having ordinary skill in the art would lack motivation to combine the feature of Lau "obtaining threshold based on battery level indication" with "triggered reporting" of TS36.355 to arrive at the features of Claim 49. Therefore, Applicant submits that Lau and/or TS36.355, whether alone or in combination, do not disclose or suggest all recitations of Claim 49. Accordingly, Claim 49 is patentable over Lau and/or TS36.355 for at least these reasons, the allowance of which is respectfully requested.

Examiner’s response to Argument 3: The Examiner respectfully disagrees with Applicants’ argument, because in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, the claim does not rule out a reference containing either "obtaining threshold based on battery level indication" or "triggered reporting"; in contrast with the argument, the office action provides motivation to combine as follows: it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Lau, by implementing TS36.355's RequestLocationInformation message, including a "triggeredReporting" information as suggested by TS36.355, in order provide a position determining device with reduced power consumption, smaller, and less expensive by performing position acquisition and monitoring with improved intelligence so that data acquisition, transmission and processing is reduced, providing improved power efficiency (Lau par 8, 9), and by increasing a delay period of low-power state when the battery is low, to prolong the ability of the position monitoring apparatus to monitor its position (Lau par 66), in order to offer LTE Positioning Protocol (LPP) used point-to-point between a location server and a target device (UE), in order to position the target device using position-related measurements obtained by one or more reference sources (TS36.355 page 13), in order to follow a technical specification having the definition of the LTE Positioning Protocol (TS36.355 front page and page 10), and to offer features already available in industry specifications to wireless services carriers and to their subscribers, considering that the TS36.355 refers to location services.

Subject Matter Eligible under 35 USC 101
Please refer to the Subject Matter Eligibility Test for Products and Processes in MPEP 2106 and in the 2019 Revised Patent Subject Matter Eligibility Guidance:

    PNG
    media_image5.png
    776
    1416
    media_image5.png
    Greyscale

Step 1: Claims 49-65 include claims directed to a process or a machine, which are statutory categories (MPEP 2106). Therefore, the answer in step 1 is YES. 
Step 2A prong 1: yes, the independent claims recite an abstract idea of a mental process performed in the human mind, including evaluation, of a mobility criterion which determines whether to provide a positioning-related report; therefore, the answer is YES.
Step 2A prong 2: yes, the claim does recite additional elements that integrate the exception into a practical application of the exception. By configuring a smart phone to provide a positioning report, upon request from a base station, only when a mobility criterion is fulfilled, the invention provides a specific improvement over prior systems, resulting in an improved smart phone which can limit an amount of reported information so as to not cause excessive power consumption and load on the wireless network and its radio resources, as explained in par 15, 19 of the specification and diagrammed in Fig. 2 of the drawings.

    PNG
    media_image6.png
    695
    740
    media_image6.png
    Greyscale

See for example the court decision in 118 USPQ2d 1684 Enfish, LLC v. Microsoft Corp; U.S. Court of Appeals Federal Circuit, page 1689: “much of the advancement made in computer technology consists of improvements to software that, by their very nature, may not be defined by particular physical features but rather by logical structures and processes”. Therefore, the answer to prong 2 is YES, and the claims are eligible in step 2A.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: international publication number WO 2014/146530, teaches method steps which are very similar to secondary reference 3GPP TS 36.355 V14.0.0 (2016-12) Technical Specification, 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); LTE Positioning Protocol (LPP) (Release 14), hereinafter TS36.355, such as a location server sending a positioning request to a mobile device, the positioning request .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
7.20.02. aia Joint Inventors, Common Ownership Presumed
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103  or pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 49-50, 52-65 are rejected under 35 U.S.C. 103 as being unpatentable over Lau et al (publication number 2014/0278084), hereinafter Lau, and further in view of 3GPP TS 36.355 V14.0.0 (2016-12) Technical Specification, 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; Evolved Universal Terrestrial Radio Access (E-UTRA); LTE Positioning Protocol (LPP) (Release 14), hereinafter TS36.355.

Regarding claim 49, Lau teaches a method (please refer to method represented in Lau Fig. 3, 6) performed by a wireless device (mobile device 102 represented in Lau Fig. 1 and 2) in a wireless network (wireless network represented in Lau Fig. 1), the method comprising: 

    PNG
    media_image7.png
    465
    648
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    559
    409
    media_image8.png
    Greyscale


    PNG
    media_image2.png
    710
    469
    media_image2.png
    Greyscale

    PNG
    media_image9.png
    693
    475
    media_image9.png
    Greyscale

Lau par 64 in reference to Fig. 6: a threshold level is obtained 606 based on the battery level indication; the threshold level to be utilized is variable depending upon the battery level indication; claimed "mobility criterion" equates to the obtained threshold level, which is also described in Lau Fig. 3 and par 48) which determines whether to (Lau par 48 in reference to decision box 306 in Fig. 3: "decision 306 determines whether to...", as claimed; likewise Fig. 6 decision box 608) provide a positioning-related information to a network node (claimed "positioning-related" information equates to Lau's transmitted current location in Lau Fig. 3 and par 48: decision 306 determines whether the motion is greater than a threshold amount; in case the motion is greater than the threshold amount, the answer to decision 306 is YES, and the flowchart leads to step 316, described in par 48: the current location is transmitted 316 to location monitoring server 108, and then transmitted to the remote requestor; Fig. 6 meets unclaimed feature "whether not to provide", or "whether to provide or not" in Fig. 6 step 608, answer = NO, which is explained in Lau par 66: when the motion indication does not exceed the threshold level, a delayed period is obtained 614; during the delay period the circuitry is placed in a low power state, and the flowchart leads back to step 602 at the beginning of Fig. 6);
monitoring sensor measurements (Lau par 39: motion monitoring unit 210 monitors acceleration, vibration, force, speed, and direction of the mobile device; par 40 in reference to Fig. 2: monitoring unit 210 may be an accelerometer sensor which can sense motion; par 44: controller 202 measures the relative motion of the mobile device; therefore claimed "monitoring sensor measurements" is met) to claimed "to evaluate the mobility criterion" is performed by Lau in Fig. 3 decision box 306, which determines whether the motion is greater than a threshold, answer = yes explained in par 48, or not greater than the threshold, answer = no explained in par 50); and
providing the positioning-related information to the network node (Lau par 48 in reference to Fig. 3 step 316: the current location is transmitted 316 to location monitoring server 108, and then transmitted to the remote requestor) when the mobility criterion is fulfilled (Lau par 48 in reference to Fig. 3 decision box 306: decision 306 determines whether the motion is greater than a threshold amount; in case the motion is greater than the threshold amount, the answer to decision 306 is YES, and the flowchart leads to step 316).
Lau does not explicitly teach said positioning-related information comprising a report.
TS36.355 teaches (please refer to TS36.355 Figure 4.1.1-1 on page 13 and Figure 5.3.1-1 on page 21):

    PNG
    media_image3.png
    653
    803
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    407
    843
    media_image4.png
    Greyscale

obtaining a mobility criterion (TS36.355 page 39 to 41 describe fields contained in a RequestLocationInformation message, including a "triggeredReporting" information element on page 39; if "cellChange" is set to TRUE, the target device provides requested location information each time the primary cell has changed – which meets an obtained mobility criterion, as claimed) which determines whether to provide a positioning-related report to a network node (TS36.355 "triggeredReporting" information element on page 39: this IE indicates that triggered location reporting is requested, which meets claimed  positioning-related report).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Lau, by implementing TS36.355's RequestLocationInformation message, including a "triggeredReporting" information element, as suggested by TS36.355, in order provide a position determining device with reduced power consumption, smaller, and less expensive by performing position acquisition and monitoring with improved intelligence so that data acquisition, transmission and processing is reduced, providing improved power efficiency (Lau par 8, 9), and by increasing a delay period of low-power state when the battery is low, to prolong the ability of the position monitoring apparatus to monitor its position (Lau par 66), in order to offer LTE Positioning Protocol (LPP) used point-to-point between a location server and a target device (UE), in order to position the target device using position-related measurements obtained by one or more reference sources (TS36.355 page 13), in order to follow a technical specification having the definition of the LTE Positioning Protocol (TS36.355 front page and page 10), and to offer features already available in industry specifications to wireless services carriers and to their subscribers, considering that the TS36.355 refers to location services.

Regarding claim 50, Lau teaches wherein (this "wherein" clause does not have patentable weight as explained by MPEP 2111.04 and in the claim interpretation section) the mobility criterion (claimed "mobility criterion" equates to "threshold" in Lau par 48, in reference to Fig. 3) is dependent on a mobility behaviour of the wireless device (Lau Fig. 7 and par 71: the threshold can vary depending upon the position of the position monitoring apparatus; position information could be acquired more often in some positions and less often in other positions; therefore the threshold depends on mobility behavior as claimed) so that the positioning-related report is required when the wireless device detects a movement or changed position (Lau par 48 in reference to Fig. 3 decision box 306: decision 306 determines whether the motion is greater than a threshold amount; in case the motion is greater than the threshold amount, the answer to decision 306 is YES, and the flowchart leads to step 316, described in par 48: the current location is transmitted 316 to location monitoring server 108, and then transmitted to the remote requestor; therefore the report is required as claimed).

Regarding claim 52, Lau teaches wherein (this "wherein" clause does not have patentable weight as explained by MPEP 2111.04 and in the claim interpretation section) a request is received from the network node (Lau Fig. 3 step 302 and par 47: the decision 302 determines that a location request has been received) in a request for providing the positioning-related report (Lau Fig. 3 step 302 and par 47: the decision 302 determines that a location request has been received; par 48 in reference to step 316: the current location is transmitted 316 to location monitoring server monitoring server 108, and then transmitted to the remote requestor).
Lau does not explicitly teach a "mobility criterion" being received in the request.
TS36.355 teaches (please refer to TS36.355 Figure 4.1.1-1 on page 13 and Figure 5.3.1-1 on page 21):

    PNG
    media_image3.png
    653
    803
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    407
    843
    media_image4.png
    Greyscale

wherein the mobility criterion is received (TS36.355 page 39 to 41 describe fields contained in a RequestLocationInformation message, including a "triggeredReporting" information element on page 39; if "cellChange" is set to TRUE, the target device provides requested location information each time the primary cell has changed – which meets a received mobility criterion, as claimed) from the network node (location server in TS36.355 Figure 4.1.1-1 on page 13 and Figure 5.3.1-1 on page 21) in a request for providing the positioning-related report (TS36.355 Figure 5.3.1-1 description on page 21: 1. The server sends a RequestLocationInformation message to the target to request location information, indicating the type of location information needed and potentially the associated QoS).
Lau, by implementing TS36.355's RequestLocationInformation message, including a "triggeredReporting" information element, where if "cellChange" is set to TRUE, the target device provides requested location information each time the primary cell has changed, as suggested by TS36.355, in order provide a position determining device with reduced power consumption, smaller, and less expensive by performing position acquisition and monitoring with improved intelligence so that data acquisition, transmission and processing is reduced, providing improved power efficiency (Lau par 8, 9), and by increasing a delay period of low-power state when the battery is low, to prolong the ability of the position monitoring apparatus to monitor its position (Lau par 66), in order to offer LTE Positioning Protocol (LPP) used point-to-point between a location server and a target device (UE), in order to position the target device using position-related measurements obtained by one or more reference sources (TS36.355 page 13), in order to follow a technical specification having the definition of the LTE Positioning Protocol (TS36.355 front page and page 10), and to offer features already available in industry specifications to wireless services carriers and to their subscribers, considering that the TS36.355 refers to location services.

Regarding claim 53, Lau teaches wherein (this "wherein" clause does not have patentable weight as explained by MPEP 2111.04 and in the claim interpretation section) the positioning-related report (claimed "positioning-related report" equates to Lau's transmitted current location in Lau par 48, in reference to Fig. 3) comprises a mobility status of the wireless device (Lau par 49: the current location could be transmitted separately or as a group or a batch of locations. For example, the mobile device could store the current locations and the time for such locations in the position storage unit and then transmit a group of such locations to the location monitoring server) and/or measurements performed by the wireless device (alternative requirements).

Regarding claim 54, Lau teaches wherein (this "wherein" clause does not have patentable weight as explained by MPEP 2111.04 and in the claim interpretation section) the positioning-related report (claimed "positioning-related report" equates to Lau's transmitted current location in Lau par 48, in reference to Fig. 3) comprises an estimated position (Lau par 42: the controller 202 can assume (e.g., estimate) the location of the mobile device) computed by the wireless device (Lau par 38: the GPS information is typically processed by the controller 202 to produce location information).

Regarding claim 55, Lau teaches wherein (this "wherein" clause does not have patentable weight as explained by MPEP 2111.04 and in the claim interpretation section) the mobility criterion (claimed "mobility criterion" equates to "threshold" in Lau par 48, in reference to Fig. 3) comprises one or more thresholds related to any of: size of detected movement (Lau par 14: if the change in position is greater than a threshold amount), variance and/or average of sensor measurements performed over a number of time windows, duration since a previous positioning- related alternative requirements).

Regarding claim 56, Lau teaches wherein (this "wherein" clause does not have patentable weight as explained by MPEP 2111.04 and in the claim interpretation section) said sensor measurements (Lau par 39: motion monitoring unit 210 monitors acceleration, vibration, force, speed, and direction of the mobile device; par 40 in reference to Fig. 2: monitoring unit 210 may be an accelerometer sensor which can sense motion; par 44: controller 202 measures the relative motion of the mobile device; therefore claimed "monitoring sensor measurements" is met) are related to any of (alternative requirements): orientation, magnetic intensity, acceleration (Lau par 39: motion monitoring unit 210 monitors acceleration)  and displacement.

Regarding claim 57, Lau teaches a wireless device (mobile device 102 represented in Lau Fig. 1 and 2) arranged to supporting positioning (location method represented in Lau Fig. 3, 6) of the wireless device in a wireless network (wireless network represented in Lau Fig. 1), wherein the wireless device comprises processing circuitry (processor in Lau Fig. par 48) configured to:
obtain a mobility criterion (Lau par 64 in reference to Fig. 6: a threshold level is obtained 606 based on the battery level indication; the threshold level to be utilized is variable depending upon the battery level indication; claimed "mobility criterion" equates to the obtained threshold level, which is also described in Lau Fig. 3 and par 48) determining whether to (Lau par 48 in reference to decision box 306 in Fig. 3: "decision 306 determines whether to...", as claimed; likewise Fig. 6 decision box 608) provide a positioning-related information to a network node (claimed "positioning-related" information equates to Lau's transmitted current location in Lau Fig. 3 and par 48: decision 306 determines whether the motion is greater than a threshold amount; in case the motion is greater than the threshold amount, the answer to decision 306 is YES, and the flowchart leads to step 316, described in par 48: the current location is transmitted 316 to location monitoring server 108, and then transmitted to the remote requestor; Fig. 6 meets unclaimed feature "whether not to provide", or "whether to provide or not" in Fig. 6 step 608, answer = NO, which is explained in Lau par 66: when the motion indication does not exceed the threshold level, a delayed period is obtained 614; during the delay period the circuitry is placed in a low power state, and the flowchart leads back to step 602 at the beginning of Fig. 6); 
monitor sensor measurements (Lau par 39: motion monitoring unit 210 monitors acceleration, vibration, force, speed, and direction of the mobile device; par 40 in reference to Fig. 2: monitoring unit 210 may be an accelerometer sensor which can sense motion; par 44: controller 202 measures the relative motion of the mobile device; therefore claimed "monitoring sensor measurements" is met) to evaluate the mobility criterion (claimed "to evaluate the mobility criterion" is performed by Lau in Fig. 3 decision box 306, which determines whether the motion is greater than a threshold, answer = yes explained in par 48, or not greater than the threshold, answer = no explained in par 50); and 
information to the network node (Lau par 48 in reference to Fig. 3 step 316: the current location is transmitted 316 to location monitoring server 108, and then transmitted to the remote requestor) when the mobility criterion is fulfilled (Lau par 48 in reference to Fig. 3 decision box 306: decision 306 determines whether the motion is greater than a threshold amount; in case the motion is greater than the threshold amount, the answer to decision 306 is YES, and the flowchart leads to step 316).
Lau does not explicitly teach said positioning-related information comprising a report.
TS36.355 teaches (please refer to TS36.355 Figure 4.1.1-1 on page 13 and Figure 5.3.1-1 on page 21):
obtaining a mobility criterion (TS36.355 page 39 to 41 describe fields contained in a RequestLocationInformation message, including a "triggeredReporting" information element on page 39; if "cellChange" is set to TRUE, the target device provides requested location information each time the primary cell has changed – which meets an obtained mobility criterion, as claimed) which determines whether to provide a positioning-related report to a network node (TS36.355 "triggeredReporting" information element on page 39: this IE indicates that triggered location reporting is requested, which meets claimed  positioning-related report).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Lau, by implementing TS36.355's RequestLocationInformation message, including a "triggeredReporting" information element, as suggested by TS36.355, in order provide Lau par 8, 9), and by increasing a delay period of low-power state when the battery is low, to prolong the ability of the position monitoring apparatus to monitor its position (Lau par 66), in order to offer LTE Positioning Protocol (LPP) used point-to-point between a location server and a target device (UE), in order to position the target device using position-related measurements obtained by one or more reference sources (TS36.355 page 13), in order to follow a technical specification having the definition of the LTE Positioning Protocol (TS36.355 front page and page 10), and to offer features already available in industry specifications to wireless services carriers and to their subscribers, considering that the TS36.355 refers to location services.

Regarding claim 58, Lau teaches wherein (this dependent claim does not have patentable weight, as explained by MPEP 2111.05, and in the claim interpretation section) the mobility criterion (claimed "mobility criterion" equates to "threshold" in Lau par 48, in reference to Fig. 3) is dependent on a mobility behaviour of the wireless device (Lau Fig. 7 and par 71: the threshold can vary depending upon the position of the position monitoring apparatus; position information could be acquired more often in some positions and less often in other positions; therefore the threshold depends on mobility behavior as claimed) so that the positioning-related report is required when the wireless device detects a movement or changed position (Lau par 48 in reference to Fig. 3 decision box 306: decision 306 determines whether the motion is greater than a threshold amount; in case the motion is greater than the threshold amount, the answer to decision 306 is YES, and the flowchart leads to step 316, described in par 48: the current location is transmitted 316 to location monitoring server 108, and then transmitted to the remote requestor; therefore the report is required as claimed).

Regarding claim 59, Lau does not explicitly teach wherein the wireless device is configured to provide capabilities of one or more sensors in the wireless device to the network node, wherein the sensor capabilities are related to at least one of: sensor accuracy and sampling frequency.
TS36.355 teaches (please refer to TS36.355 Figures 5.1.1-1 and 5.1.1-2 on page 18):
wherein the wireless device is configured to provide capabilities of one or more sensors in the wireless device to the network node (TS36.355 Figures 5.1.1-1 and 5.1.1-2 and section 5.1 on page 18: transfer of capabilities from the target device to the server; TS36.355 teaches on pages 136, 137 section 6.5.5.4 Sensor Capability Information: the IE Sensor-ProvideCapabilities is used by the target device to provide capabilities for sensor-based methods to the location server), wherein the sensor capabilities are related to at least one of: sensor accuracy and sampling frequency (TS36.355 page 40 under qos: horizontalAccuracy field indicates an accuracy of location estimates provided by the target device's sensor).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Lau, by as suggested by TS36.355, in order provide a position determining device with reduced power consumption, smaller, and less expensive by performing position acquisition and monitoring with improved intelligence so that data acquisition, transmission and processing is reduced, providing improved power efficiency (Lau par 8, 9), and by increasing a delay period of low-power state when the battery is low, to prolong the ability of the position monitoring apparatus to monitor its position (Lau par 66), in order to offer LTE Positioning Protocol (LPP) used point-to-point between a location server and a target device (UE), in order to position the target device using position-related measurements obtained by one or more reference sources (TS36.355 page 13), in order to follow a technical specification having the definition of the LTE Positioning Protocol (TS36.355 front page and page 10), and to offer features already available in industry specifications to wireless services carriers and to their subscribers, considering that the TS36.355 refers to location services.

Regarding claim 60, Lau teaches wherein the wireless device is configured to receive a request from the network node (Lau Fig. 3 step 302 and par 47: the decision 302 determines that a location request has been received) in a request for providing the positioning-related report (Lau Fig. 3 step 302 and par 47: the decision 302 determines that a location request has been received; par 48 in reference to step 316: the current location is transmitted 316 to location monitoring server monitoring server 108, and then transmitted to the remote requestor).
Lau does not explicitly teach a "mobility criterion" being received in the request.
TS36.355 teaches (please refer to TS36.355 Figure 4.1.1-1 on page 13 and Figure 5.3.1-1 on page 21):
wherein the mobility criterion is received (TS36.355 page 39 to 41 describe fields contained in a RequestLocationInformation message, including a "triggeredReporting" information element on page 39; if "cellChange" is set to TRUE, the target device provides requested location information each time the primary cell has changed – which meets a received mobility criterion, as claimed) from the network node (location server in TS36.355 Figure 4.1.1-1 on page 13 and Figure 5.3.1-1 on page 21) in a request for providing the positioning-related report (TS36.355 Figure 5.3.1-1 description on page 21: 1. The server sends a RequestLocationInformation message to the target to request location information, indicating the type of location information needed and potentially the associated QoS).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Lau, by implementing TS36.355's RequestLocationInformation message, including a "triggeredReporting" information element, where if "cellChange" is set to TRUE, the target device provides requested location information each time the primary cell has changed, as suggested by TS36.355, in order provide a position determining device with reduced power consumption, smaller, and less expensive by performing position acquisition and Lau par 8, 9), and by increasing a delay period of low-power state when the battery is low, to prolong the ability of the position monitoring apparatus to monitor its position (Lau par 66), in order to offer LTE Positioning Protocol (LPP) used point-to-point between a location server and a target device (UE), in order to position the target device using position-related measurements obtained by one or more reference sources (TS36.355 page 13), in order to follow a technical specification having the definition of the LTE Positioning Protocol (TS36.355 front page and page 10), and to offer features already available in industry specifications to wireless services carriers and to their subscribers, considering that the TS36.355 refers to location services.

Regarding claim 61, Lau teaches wherein the positioning-related report (claimed "positioning-related report" equates to Lau's transmitted current location in Lau par 48, in reference to Fig. 3) comprises a mobility status of the wireless device (claimed "mobility status" equates to "current location" transmitted in Lau par 49: the current location could be transmitted separately or as a group or a batch of locations. For example, the mobile device could store the current locations and the time for such locations in the position storage unit and then transmit a group of such locations to the location monitoring server) and/or (alternative requirements; claimed mobility status is already met) measurements performed by the wireless device (this dependent claim does not have patentable weight, as explained by MPEP 2111.05, and in the claim interpretation section).

Regarding claim 62, Lau teaches wherein (this dependent claim does not have patentable weight, as explained by MPEP 2111.05, and in the claim interpretation section) the positioning-related report (claimed "positioning-related report" equates to Lau's transmitted current location in Lau par 48, in reference to Fig. 3) comprises an estimated position (Lau par 42: the controller 202 can assume (e.g., estimate) the location of the mobile device) computed by the wireless device (Lau par 38: the GPS information is typically processed by the controller 202 to produce location information).

Regarding claim 63, Lau teaches wherein the mobility criterion (claimed "mobility criterion" equates to "threshold" in Lau par 48, in reference to Fig. 3)  comprises one or more thresholds related to any of: size of detected movement (Lau par 14: if the change in position is greater than a threshold amount), variance and/or average of sensor measurements performed over a number of time windows, duration since a previous positioning-related report, and the number of previous positioning-related reports during a certain time period (this dependent claim does not have patentable weight, as explained by MPEP 2111.05, and in the claim interpretation section).

Regarding claim 64, Lau teaches wherein said sensor measurements (Lau par 39: motion monitoring unit 210 monitors acceleration, vibration, force, speed, and direction of the mobile device; par 40 in reference to Fig. 2: monitoring unit 210 may be an accelerometer sensor which can sense motion; par 44: controller 202 measures the relative motion of the mobile device; therefore claimed "monitoring sensor measurements" is met) are related to any of (alternative requirements): orientation, magnetic intensity, acceleration (Lau par 39: motion monitoring unit 210 monitors acceleration)  and displacement (this dependent claim does not have patentable weight, as explained by MPEP 2111.05, and in the claim interpretation section).

Regarding claim 65, Lau does not explicitly teach wherein (this "wherein" clause does not have patentable weight as explained by MPEP 2111.04 and in the claim interpretation section) capabilities of one or more sensors in the wireless device are provided to the network node, wherein the capabilities are related to sensor accuracy.
TS36.355 teaches (please refer to TS36.355 Figures 5.1.1-1 and 5.1.1-2 on page 18):

    PNG
    media_image10.png
    645
    672
    media_image10.png
    Greyscale

(TS36.355 Figures 5.1.1-1 and 5.1.1-2 and section 5.1 on page 18: transfer of capabilities from the target device to the server; TS36.355 teaches on pages 136, 137 section 6.5.5.4 Sensor Capability Information: the IE Sensor-ProvideCapabilities is used by the target device to provide capabilities for sensor-based methods to the location server), wherein the capabilities are related to sensor accuracy (TS36.355 page 40 under qos: horizontalAccuracy field indicates an accuracy of location estimates provided by the target device's sensor).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Lau, by implementing TS36.355's ProvideCapabilities and Sensor-ProvideCapabilities messages which are used by the target device to provide capabilities for sensor-based methods to the location server, including a horizontalAccuracy field indicating an accuracy of location estimates provided by the target device's sensor, as suggested by TS36.355, in order provide a position determining device with reduced power consumption, smaller, and less expensive by performing position acquisition and monitoring with improved intelligence so that data acquisition, transmission and processing is reduced, providing improved power efficiency (Lau par 8, 9), and by increasing a delay period of low-power state when the battery is low, to prolong the ability of the position monitoring apparatus to monitor its position (Lau par 66), in order to offer LTE Positioning Protocol (LPP) used point-to-point between a location server and a target device (UE), in order to position the target device using position-related measurements obtained by one or more reference sources (TS36.355 page 13), in order to follow a technical specification having the definition of TS36.355 front page and page 10), and to offer features already available in industry specifications to wireless services carriers and to their subscribers, considering that the TS36.355 refers to location services.

Claim 51 is rejected under 35 U.S.C. 103 as being unpatentable over Lau, in view of TS36.355, and further in view of Eskandarian et al (publication number 2010/0109881), hereinafter Eskandarian.

Regarding claim 51, Lau does not explicitly teach wherein (this "wherein" clause does not have patentable weight as explained by MPEP 2111.04 and in the claim interpretation section) capabilities of one or more sensors in the wireless device are provided to the network node, wherein the capabilities are related to sampling frequency.
TS36.355 teaches (please refer to TS36.355 Figures 5.1.1-1 and 5.1.1-2 on page 18):

    PNG
    media_image10.png
    645
    672
    media_image10.png
    Greyscale

wherein capabilities of one or more sensors in the wireless device are provided to the network node (TS36.355 Figures 5.1.1-1 and 5.1.1-2 and section 5.1 on page 18: transfer of capabilities from the target device to the server; TS36.355 teaches on pages 136, 137 section 6.5.5.4 Sensor Capability Information: the IE Sensor-ProvideCapabilities is used by the target device to provide capabilities for sensor-based methods to the location server).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Lau, by implementing TS36.355's ProvideCapabilities and Sensor-ProvideCapabilities messages which are used by the target device to provide capabilities for sensor-based methods to the location server, including a horizontalAccuracy field indicating an accuracy of location estimates provided by the target device's sensor, as suggested by TS36.355, in order provide a position determining device with reduced power consumption, smaller, and less expensive by performing position acquisition and monitoring with improved intelligence Lau par 8, 9), and by increasing a delay period of low-power state when the battery is low, to prolong the ability of the position monitoring apparatus to monitor its position (Lau par 66), in order to offer LTE Positioning Protocol (LPP) used point-to-point between a location server and a target device (UE), in order to position the target device using position-related measurements obtained by one or more reference sources (TS36.355 page 13), in order to follow a technical specification having the definition of the LTE Positioning Protocol (TS36.355 front page and page 10), and to offer features already available in industry specifications to wireless services carriers and to their subscribers, considering that the TS36.355 refers to location services.
Lau as modified does not explicitly teach claimed "sampling frequency".
Eskandarian teaches wherein the capabilities are related to sampling frequency (Eskandarian par 53: the sampling frequency refers to a capability of the sensor to sample data at a certain frequency).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Lau as modified, by deploying sensors having a capability to sample data at a certain frequency, capability which is referred to as sampling frequency, as suggested by Eskandarian, in order to provide an unobtrusive drowsiness detection system for commercial drivers as well as drivers of passenger cars, which uses only steering data and can detect drowsiness timely and accurately, which provides a reliable and robust drowsiness detection method, reducing fatalities, drowsiness related injuries, and property damages, which can identify drowsiness based on characteristics (features) extracted from blocks Eskandarian par 20, 52, 54).

Claims 59, 65 are rejected under 35 U.S.C. 103 as being unpatentable over Lau, in view of TS36.355, and further in view of Chao et al (publication number 2015/0228136), hereinafter Chao.

Regarding claim 59, Lau as modified does not explicitly teach wherein the wireless device is configured to provide capabilities of one or more sensors in the wireless device to the network node, wherein the sensor capabilities are related to at least one of: sensor accuracy and sampling frequency.
Chao teaches (please refer to Chao par 67 in reference to Fig. 6 step 608) wherein the wireless device is configured to provide capabilities of one or more sensors in the wireless device to the network node (Chao par 67: a mobile device communicates to the location assistance services regarding its device specifics, such as Wifi receiving/transmitting capability, Bluetooth capability, sensor accuracy... "sensor such as an accelerometer"), wherein the sensor capabilities are related to at least one of: sensor accuracy and sampling frequency (Chao par 67: a mobile device communicates to the location assistance services regarding its device specifics, such as Wifi receiving/transmitting capability, Bluetooth capability, sensor accuracy...).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Lau as modified, by configuring a mobile device to communicate to the location assistance services its device specifics, such as sensor accuracy, as suggested by Chao, in order to enable the location access server to use this device information to choose the most accurate and efficient methods for positioning and navigation inside a building as device moving away from the entrance, and therefore the most appropriate assistance data for this device, and to provide location assistance within buildings, which is often not available (Chao par 4, 67).

Regarding claim 65, Lau as modified does not explicitly teach wherein capabilities of one or more sensors in the wireless device are provided to the network node, wherein the capabilities are related to sensor accuracy.
Chao teaches (please refer to Chao par 67 in reference to Fig. 6 step 608) wherein capabilities of one or more sensors in the wireless device are provided to the network node (Chao par 67: a mobile device communicates to the location assistance services regarding its device specifics, such as Wifi receiving/transmitting capability, Bluetooth capability, sensor accuracy... "sensor such as an accelerometer"), wherein the capabilities are related to sensor accuracy (Chao par 67: a mobile device communicates to the location assistance services regarding its device specifics, such as Wifi receiving/transmitting capability, Bluetooth capability, sensor accuracy...).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of Lau as modified, by configuring a mobile device to communicate to the location assistance as suggested by Chao, in order to enable the location access server to use this device information to choose the most accurate and efficient methods for positioning and navigation inside a building as device moving away from the entrance, and therefore the most appropriate assistance data for this device, and to provide location assistance within buildings, which is often not available (Chao par 4, 67).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst, can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-270-4334.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/RONALD EISNER/
Primary Examiner, Art Unit 2644